Name: Decision of the EEA Joint Committee No 47/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: foodstuff;  health;  deterioration of the environment;  European construction
 Date Published: 1999-02-04

 4.2.1999 EN Official Journal of the European Communities L 30/47 DECISION OF THE EEA JOINT COMMITTEE No 47/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 90/97 (1); Whereas Commission Regulation (EC) No 194/97 of 31 January 1997 setting maximum levels for certain contaminants in foodstuffs (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 54q. (Regulation (EC) No 2232/96 of the European Parliament and of the Council) in Chapter XII of Annex II to the Agreement: 54r. 397 R 0194: Commission Regulation (EC) No 194/97 of 31 January 1997 setting maximum levels for certain contaminants in foodstuffs (OJ L 31, 1.2.1997, p. 48). Article 2 The texts of Regulation (EC) No 194/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 May 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 193, 9. 7. 1998, p. 45. (2) OJ L 31, 1. 2. 1997, p. 48.